Affirmed and Memorandum Opinion filed May 12, 2022.




                                        In The

                      Fourteenth Court of Appeals

                                NO. 14-21-00738-CV

                                  T.Z.M., Appellant

                                          V.
  DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES, Appellee

                     On Appeal from the 313th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2020-01794J

                           MEMORANDUM OPINION

      Appellant T.Z.M. appeals a final order signed November 15, 2021,
terminating her parental rights to the child who is the subject of this suit.

      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. See Anders v. California, 386 U.S. 738
(1967); High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978). The
Anders procedures apply to an appeal from the termination of parental rights when
an appointed attorney concludes there are no nonfrivolous issues to assert on
appeal. In re D.E.S., 135 S.W.3d 326, 329 (Tex. App.—Houston [14th Dist.] 2004,
no pet.).

       On April 13, 2022, appellant was notified of the right to file a pro se
response to the Anders brief. See Stafford v. State, 813 S.W.2d 503, 510 (Tex.
Crim. App. 1991); In re D.E.S., 135 S.W.3d at 329–30. No pro se response has
been filed.

       We have carefully reviewed the record and counsel’s brief and agree the
appeal is frivolous and without merit.1 Further, we find no reversible error in the
record.


       1
           We note our disagreement with the argument of appellant’s counsel that no
nonfrivolous grounds exist on which to challenge the trial court’s finding under Family Code
section 161.001(b)(1)(M), which provides for a predicate ground for termination of parental
rights when it is proven by clear and convincing evidence that a parent “had his or her parent-
child relationship terminated with respect to another child based on a finding that the parent's
conduct was in violation of Paragraph (D) or (E) or substantially equivalent provisions of the law
of another state.” Tex. Fam. Code Ann. § 161.001(b)(1)(M). While counsel argues there is no
nonfrivolous ground on which to challenge that finding, a review of the record shows that
subsection M was not pleaded as a ground for termination, and an objection to the lack of
pleading was raised at trial. This presents a nonfrivolous ground on which to challenge the
subsection M finding. See Vasquez v. Texas Dep’t of Prot. & Reg. Servs., 190 S.W.3d 189, 194
(Tex. App.—Houston [1st Dist.] 2005, pet. denied) (“[A] parental-rights-termination order can
be upheld only on grounds both pleaded by [DFPS] and found by the trial court.”). We conclude,
however, that there are no nonfrivolous grounds on which to challenge the trial court’s other
predicate findings under subsections E and O. Tex. Fam. Code Ann. § 161.001(b)(1)(E), (O).
Accordingly, counsel’s error does not necessitate additional briefing to comply with the
requirements of Anders, because only one predicate finding under section 161.001(b)(1) is
necessary to support a final order of termination when there is also a finding, as here, that
termination is in the child’s best interest. See Tex. Fam. Code Ann. § 161.001(b)(1).
        As to the endangerment finding under subsection E, while we are aware that the supreme
court requires analysis of such grounds for due-process reasons, that court has not determined
whether the same level of written analysis is required in Anders cases, and our court has
previously declined to specifically analyze findings under subsections D, E, and M in Anders
opinions. See In re J.P., No. 14-21-00272-CV, 2021 WL 4164782, at *1 n.1 (Tex. App.—
Houston [14th Dist.] Sept. 14, 2021, pet. denied) (mem. op.) (collecting cases and citing In re
E.K., 608 S.W.3d 815, 815–16 (Tex. 2020) (Green, J., concurring in denial of petition for
review) (discussing In re N.G., 577 S.W.3d 230 (Tex. 2019)). We observe that, under the
particular facts of this case, it appears no denial of due process results, given that uncontested
                                                2
       Accordingly, the final order of termination is affirmed.



                                             PER CURIAM

Panel consists of Chief Justice Christopher and Justices Bourliot and Spain.




evidence was presented at trial that appellant’s parental rights had been terminated on
endangerment grounds in a separate case, which was later affirmed by this court. See In re J.Z.S.,
No. 14-19-00755-CV, 2020 WL 836994, at *6–8 (Tex. App.—Houston [14th Dist.] Feb. 20,
2020, pet. denied) (mem. op.). Accordingly, regardless of our disposition of the E ground in this
case, appellant will be subject to future termination of parental rights on the basis of previous
endangerment findings. Cf. N.G., 577 S.W.3d at 234 (discussing collateral consequences of
endangerment findings under subsections D and E and interplay with subsection M).

                                                3